The complaint was properly dismissed under Mass.R.Civ.P. 12(b)(6), 365 Mass. 755 (1974). No claim is stated for deceit (see Graphic Arts Finishers, Inc. v. Boston Redevelopment Authy. 357 Mass. 40, 44 [1970]) or negligent misrepresentation (see Craig v. Everett M. Brooks Co. 351 Mass. 497, 499-501 [1967]) because the plaintiff made the loan prior to the alleged misrepresentation and could not have relied on the rep*769resentation. Nor is there stated a claim against the defendant individually on the alleged corporate assumption of Patterson’s debt. The facts alleged do not bring the case within the exception to the third-party beneficiary rule for money held for creditors (Exchange Bank v. Rice, 107 Mass. 37, 42 [1871]) or indicate grounds for liability under G. L. c. 156B, §§ 61, 63.
The case was submitted on briefs.
Marc S. Alpert for the plaintiff.
John R. Hicinbothem for the defendant.

Judgment affirmed.